J-S34033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ANDREW DANIEL WOODHAM

                            Appellant              No. 1368 MDA 2015


                  Appeal from the PCRA Order June 29, 2015
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0001321-2008
                                          CP-40-CR-0001322-2008
                                          CP-40-CR-0001323-2008


BEFORE: PANELLA, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                           FILED MAY 24, 2016

       Appellant Andrew Daniel Woodham appeals from the order entered in

the Luzerne County Court of Common Pleas denying his petition filed

pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.

Appellant’s counsel filed a Turner/Finley1 brief with this Court and a

motion seeking permission to withdraw as counsel.     We affirm and grant

counsel’s motion.

       On January 8, 2010, a jury found Appellant guilty of third-degree

murder, propulsion of missiles into an occupied vehicle, criminal attempt to


____________________________________________


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa.1988)                        and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988) (en banc).
J-S34033-16



commit criminal homicide, aggravated assault, and two counts of recklessly

endangering another person (“REAP”).2

        On April 14, 2010, the trial court sentenced Appellant to an aggregate

sentence of 27 to 54 years’ imprisonment.3           On April 23, 2010, Appellant

filed a timely post-sentence motion, which the trial court denied on June 17,

2010.    Appellant filed an appeal, and this Court affirmed the judgment of

sentence on November 9, 2011. On August 8, 2012, the Supreme Court of

Pennsylvania denied Appellant’s petition for allowance of appeal.

        On July 29, 2013, Appellant filed a pro se PCRA petition. Counsel was

appointed, and, on November 18, 2014, counsel submitted a supplemental

PCRA petition. The PCRA court held an evidentiary hearing and the parties

submitted post-hearing submissions.            On June 29, 2015, the PCRA court

denied the petition.
____________________________________________


2
  At docket number CP-40-CR-0001321-2008, Appellant was found guilty of
murder in the third degree, 18 Pa.C.S. § 2502(c), and propulsion of missiles
into an occupied vehicle, 18 Pa.C.S. § 2707(a). At docket number CP-40-
CR-0001322-2008, Appellant was found guilty of criminal attempt
(homicide), 18 Pa.C.S. § 901(a), 2502, aggravated assault, 18 Pa.C.S. §
2702(a)(1), and REAP, 18 Pa.C.S. § 2705. At docket number CP-40-CR-
0001323-2008, Appellant was found guilty of REAP.
3
  The trial court imposed the following sentences: a 15-30 year term of
imprisonment for the third-degree murder conviction, a concurrent 1-2 year
term of imprisonment for the propulsion of missiles conviction, a consecutive
12 to 24 year term of imprisonment for the attempt to commit homicide
conviction, a concurrent 6 to 12 year term of imprisonment for the
aggravated assault conviction, and concurrent 1 to 2 year terms of
imprisonment for the REAP convictions.




                                           -2-
J-S34033-16



      On July 29, 2015, Appellant filed a timely notice of appeal. The PCRA

court appointed new counsel. The PCRA court did not order, and Appellant

did not file, a concise statement of matters complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925. On August 20,

2015, the PCRA court issued an order adopting its June 29, 2015 order and

opinion as containing the reasons for its denial of the PCRA petition.    On

January 21, 2016, counsel filed a Turner/Finley brief with this Court and a

motion seeking permission to withdraw.

      Before we may address the merits of Appellant’s claim, “we must

determine if counsel has satisfied the requirements to be permitted to

withdraw from further representation.” Commonwealth v. Freeland, 106
A.3d 768, 774 (Pa.Super.2014). Competent PCRA counsel must conduct an

independent review of the record before we can authorize counsel’s

withdrawal. Id. The independent review

         requires counsel to file a ‘no-merit’ letter detailing the
         nature and extent of his review and list[ing] each issue the
         petitioner wishes to have examined, explaining why those
         issues are meritless. The PCRA court, or an appellate court
         if the no-merit letter is filed before it, then must conduct
         its own independent evaluation of the record and agree
         with counsel that the petition is without merit.

Id. (internal citation omitted).

      PCRA counsel must also serve a copy of counsel’s petition to withdraw

as counsel and the ‘no-merit’ brief on petitioner and write a letter advising

the petitioner that he or she has the right to proceed pro se or with the

assistance of privately retained counsel. Commonwealth v. Widgins, 29

                                    -3-
J-S34033-16



A.3d 816, 818 (Pa.Super.2011) (quoting Commonwealth v. Friend, 896
A.2d 607 (Pa.Super.2006), abrogated in part by Commonwealth v. Pitts,

981 A.2d 875, 876 (Pa.2009)).

     PCRA appellate counsel filed a Turner/Finley brief. Counsel reviewed

the record and the applicable law, listed the issues Appellant wished to have

examined, and explained why the issues are meritless. Counsel also mailed

a copy of the no-merit brief and a copy of his motion seeking permission to

withdraw as counsel to Appellant and informed Appellant of his right to

proceed pro se or with privately-retained counsel to raise any points he

deemed worthy of consideration. Petition to Withdraw as Counsel at Exh. 1,

Letter from Michael P. Kelly, Esq. to Andrew Daniel Woodham dated January

18, 2016.     Counsel has substantially complied with the dictates of

Turner/Finley.

     Appellant did not submit a pro se appellate brief or a brief by private

counsel. We will, therefore, address the merits of the claims raised in the

Turner/Finley brief:

        I. Whether the PCRA court erred in denying [Appellant’s]
        claim that the Criminal Code is not properly codified and
        thus invalid.

        II. Whether the PCRA court erred in denying [Appellant’s]
        claim that the murder statute was vague and provides for
        an offense but not a penalty.

        III. Whether trial counsel was ineffective in failing to
        request that the court make all sentences concurrent.

        IV. Whether the jury was tainted due to “what they knew
        or what they may have seen on TV”.


                                    -4-
J-S34033-16



Turner/Finley Brief at 1.

      Our standard of review from the denial of post-conviction relief “is

limited to examining whether the PCRA court’s determination is supported by

the   evidence    of   record    and    whether   it   is    free    of   legal   error.”

Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa.Super.2011) (citing

Commonwealth v. Morales, 701 A.2d 516, 520 (Pa.1997)).

      The first issue raised in the Turner/Finley brief maintains the

criminal code was not properly codified. The PCRA court explained:

           Pursuant to 1 Pa.C.S. § 1101(a), all statutes are required
           to begin, “The General Assembly of the Commonwealth
           hereby enacts as follows.” The Clause is required to
           appear “immediately after the preamble or the table of
           contents of the statute.” 1 Pa.C.S. § 1101(a). A review of
           the official codification of the Pennsylvania Criminal Code
           enacted by the General Assembly reveals the enacting
           clause before the table of contents for Title 18. Thus,
           Woodham’s claim is devoid of merit and must be
           dismissed.

Opinion,    6/29/2015,   at     2-3    (“PCRA   Opinion”).          The   PCRA    court’s

determination is free of legal error.

      The next issue raised in the Turner/Finley brief is that the murder

statute is vague and provides for an offense, but no penalty.                The PCRA

court found:

           [Appellant] provides no precedential support or legal
           authority for this claim. The [c]ourt is mindful that a
           lawfully enacted statute, as is the present Murder statute,
           commands a presumption of constitutionality and should
           be upheld unless it clearly, palpably, and plainly violates
           the Constitution. Commonwealth v. Blystone, [549 A.2d



                                         -5-
J-S34033-16


         281 (Pa.Super.1990)]. Accordingly, without support for
         this contention, [Appellant’s] claim must fail.

PCRA Opinion at 3.     The PCRA court’s determination is supported by the

record and free of legal error.

      Appellant next claims trial counsel was ineffective for failing to request

that the trial court order that all sentences run concurrent to each other.

For ineffective assistance of counsel claims, the petitioner must establish:

“(1) his underlying claim is of arguable merit; (2) counsel had no reasonable

basis for his action or inaction; and (3) the petitioner suffered actual

prejudice as a result.”     Commonwealth v. Spotz, 84 A.3d 294, 311

(Pa.2014) (quoting Commonwealth v. Ali, 10 A.3d 282, 291 (Pa.2010)).

“[C]ounsel is presumed to be effective and the burden of demonstrating

ineffectiveness rests on appellant.”     Ousley, 21 A.3d at 1244 (quoting

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa.Super.2010)).               “The

failure to prove any one of the three [ineffectiveness] prongs results in the

failure of petitioner’s claim.” Id. (quoting Rivera, 10 A.3d at 1279).

      The trial court found:

         [Appellant] was sentenced to an aggregate sentence of []a
         minimum of twenty-seven (27) years to a maximum of
         fifty-four (54) years of incarceration. The [t]rial [c]ourt
         sentenced     [Appellant]   to   consecutive   terms     of
         incarceration on the lead charges at Information number
         1321 and Information number 1322; the remaining
         charges were to run concurrent with, and not consecutive
         to, the sentence imposed therein. This issue raised by
         [Appellant] presumes that if such a request for totally
         concurrent sentences had been made, it would have been
         granted. This is not factual. Employing the third prong of
         the ineffectiveness standard set forth above, even if a


                                     -6-
J-S34033-16


         totally concurrent sentence had been requested, there is
         no probability that the request would have been granted.
         It is hornbook law that the imposition of sentence lies
         within the sole discretion of the sentencing judge. See[]
         Commonwealth v. Williams, [317 A.2d 250 (Pa.1974)].
         As was demonstrated by its imposition of concurrent
         sentences on the charges at Information No. 1321 (Count
         2), Information No. 1322 (Counts 2 and 3) and also on the
         charge at Information No. 1332, the Court demonstrated
         complete awareness of its discretion to impose a
         concurrent sentence when justified. The [t]rial [c]ourt’s
         determination that consecutive sentences were warranted
         on the lead charges of Information Nos. 1321 and 1322, as
         state above, would not have changed even if such a
         request for totally concurrent sentences had been made.
         Accordingly, [Appellant’s] claim is rejected.

PCRA Opinion at 3-4.     The PCRA court’s finding that Appellant failed to

establish he suffered prejudice for any alleged failure to request concurrent

sentences is supported by the record.

      The fourth issue raised in the Turner/Finley brief is that the jury was

tainted due to “what [they] knew or what they may have seen on TV.” The

PCRA court noted that the trial court employed an individualized method of

voir dire and allowed the trial court, defense counsel, and the prosecution to

ask questions of potential jurors.   PCRA Opinion at 5.    If a potential juror

indicated he or she had prior knowledge, the juror was questioned to

determine whether they could serve as jurors and be fair and impartial. Id.

If a juror indicated that he or she could not be fair and impartial, the juror

was dismissed for cause. Id. Further, the jurors were instructed to inform

the court if they heard reports of the case or if they heard that another juror

had heard reports of the case.       Id.   No violation of the instruction was



                                      -7-
J-S34033-16



brought to the court’s attention. Id. The court, therefore, found the claim

of juror bias lacked merit.   Id. The PCRA court’s determination is supported

by the record and free from legal error.

      Our independent review of the record has revealed no meritorious

claims that Appellant could have raised, and we agree with counsel that this

appeal lacks merit.   Accordingly, we affirm the order dismissing the PCRA

petition and grant counsel’s motion seeking permission to withdraw.

      Order affirmed. Motion to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2016




                                     -8-